Exhibit 10.1
FIRST SUPPLEMENT TO INTERCREDITOR AGREEMENT
     This First Supplement to Intercreditor Agreement is made as of
September 30, 2008, by and between BANK OF AMERICA, N.A. (“B of A”) as agent
under the Bank Documents (in that capacity, the “Bank Agent”), THE BANK OF NEW
YORK MELLON TRUST COMPANY, N.A. (formerly The Bank of New York Trust Company,
N.A.) (“BONY”), as trustee and collateral agent under the Noteholder Documents
(in that capacity, the “Noteholder Agent”), and MORGAN’S WELDING, INC., (the
“Additional Grantor”) a Pennsylvania corporation and wholly owned subsidiary of
NEENAH FOUNDRY COMPANY, a Wisconsin corporation (the “Company”).
RECITALS
     A. Company is party to the Intercreditor Agreement dated as of December 29,
2006 (the “Agreement”), among B of A, BONY, the Company and certain Grantors (as
defined therein).
     B. The Company and the Additional Grantor desire to supplement the
Agreement pursuant to Section 8.22 therein to add the Additional Grantor as a
Grantor listed in Schedule I to the Agreement, such that the Additional Grantor
becomes a party to the Agreement and becomes bound by the provisions of the
Agreement to the same extent as the Company and each other Grantor is bound.
     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged by the parties hereto the parties hereby agree as follows:
AGREEMENT
     1. Schedule I to the Agreement is hereby supplemented as follows:
     (a) “Morgan’s Welding, Inc.” is added to Schedule I to the Agreement as a
Grantor.
     2. The Bank Agent and the Noteholder Agent hereby ratify and confirm the
Agreement, as supplemented hereby, in all respects; and the terms thereof shall
remain in full force and effect.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Supplement is duly executed by the Additional
Grantor as of the day and year first written above.

          ADDITIONAL GRANTOR    
 
        MORGAN’S WELDING, INC., a Pennsylvania corporation    
 
       
By:
Name:
  /s/ Jeffrey S. Jenkins
 
Jeffrey S. Jenkins    
Title:
  Corporate Vice President — Finance and
Interim Chief Financial Officer    

ALL OF THE FOREGOING IS CONSENTED AND AGREED TO AS OF THE DATE FIRST SET FORTH
ABOVE:

                      BANK AGENT       NOTEHOLDER AGENT    
 
                    BANK OF AMERICA, N.A.       THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A.    
 
                   
By:
Name:
  /s/ Thomas J. Brennan
 
Thomas J. Brennan       By:
Name:   /s/ Roxane Ellwanger
 
Roxane Ellwanger    
Title:
  Vice President       Title:   Assistant Vice President    

First Supplement to Intercreditor Agreement

2-